UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6121



FREDDIE STOKELY,

                                              Plaintiff - Appellant,

          versus


BUREAU OF PRISONS; WARDEN OF FCI-BUTNER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-102)


Submitted:   July 26, 2001                 Decided:    July 31, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddie Stokely, Appellant Pro Se.     Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freddie   Stokely   appeals   from   the   district   court’s   order

granting summary judgment to Defendants in this Bivens* action.

Our review of the record and the district court’s opinion discloses

that this appeal is without merit.        Accordingly, we affirm on the

reasoning of the district court. Stokely v. Bureau of Prisons, No.

CA-00-102 (E.D.N.C. Dec. 20, 2000).         In addition, we decline to

consider for the first time on appeal Stokely’s claims of racial

and disability discrimination.      See First Va. Banks, Inc. v. BP

Exploration & Oil, Inc., 206 F.3d 404, 407 n.1 (4th Cir. 2000)

(declining to consider issues for first time on appeal); Muth v.

United States, 1 F.3d 246, 250 (4th Cir. 1993) (holding that issues

raised for first time on appeal generally will not be considered

absent exceptional circumstances of plain error or fundamental

miscarriage of justice).    We dispense with oral argument, because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau               of
Narcotics, 403 U.S. 388 (1971).


                                   2